Case 3:15-md-02670-JLS-MDD Document 2015-5 Filed 09/19/19 PageID.151020 Page 1 of
                                      12




                               EXHIBIT 78




                                                                      Exhibit 78
                                                                     Page 4934
Case 3:15-md-02670-JLS-MDD Document 2015-5 Filed 09/19/19 PageID.151021 Page 2 of
                                      12
                 Case 3:17-cr-00297-EMC Document 13 Filed 06/28/17 Page 1 of 11




         LESLIE A. WULFF (CSBN 277979)
         MANISH KUMAR (CSBN 269493)
     2   RYAN STRUVE (DCBN 495406)
     3   United States Department of Justice
         Antitrust Division
     4   450 Golden Gate A venue
         Box 36046, Room 10-0101
     5   San Francisco, California 94102
     6   Telephone: (415) 934-5300
         Manish.Kumar@usdoj.gov
     7
         Attorneys for the United States
     8

     9



    11
                                      UNITED STATES DISTRICT COURT
    12
                                 NORTHERN DISTRICT OF CALIFORNIA
    13
           UNITED STA TES OF AMERICA,                      Case No. 17 CR
    14

    15
                        V.                                 PLEA AGREEMENT
    16

    17     STEPHEN L. HODGE,
    18                   Defendant.

    19

                The United States of America and Stephen L. Hodge ("defendant") hereby enter into the
    21
         following Plea Agreement pursuant to Rule l l(c)(l)(B) of the Federal Rules of Criminal
    22
         Procedure ("Fed. R. Crim. P."):
    23
                                           RIGHTS OF DEFENDANT
    24
                1.     The defendant understands his rights:
    25
                       (a)     to be represented by an attorney;
    26
                       (b)     to be charged by Indictment;
    27
                       (c)     to plead not guilty to any criminal charge brought against him;
    28



         PLEA AGREEMENT                                                 DEF. INITIALS




                                                                                                     Exhibit 78
                                                                                                    Page 4935
Case 3:15-md-02670-JLS-MDD Document 2015-5 Filed 09/19/19 PageID.151022 Page 3 of
                                      12
                 Case 3:17-cr-00297-EMC Document 13 Filed 06/28/17 Page 2 of 11




                        ( d)    to have a trial by jury, at which he would be presumed not

     2          guilty of the charge and the United States would have to prove every essential element of

     3          the charged offense beyond a reasonable doubt for him to be found guilty;

     4                  (e)     to confront and cross-examine witnesses against him and to

     5          subpoena witnesses in his defense at trial;

     6                  (f)     not to be compelled to incriminate himself;

     7                  (g)     to appeal his conviction, if he is found guilty; and

     8                  (h)     to appeal the imposition of sentence against him.

     9               AGREEMENT TO PLEAD GUILTY AND WAIVE CERTAIN RIGHTS
                2.      The defendant knowingly and voluntarily waives the rights set out in

    11   subparagraphs l(b)-(g) above. The defendant also knowingly and voluntarily waives the right to

    12   file any appeal, any collateral attack, or any other writ or motion, including but not limited to an

    13   appeal under 18 U.S.C. § 3742 or a motion under 28 U.S.C. § 2241or2255, that challenges the

    14   sentence imposed by the Court if that sentence is consistent with or below the recommended

    15   sentence in Paragraph 10 of this Plea Agreement, regardless of how the sentence is determined

    16   by the Court. This Agreement does not affect the rights or obligations of the United States as set

    17   forth in 18 U.S.C. § 3742(b). Nothing in this paragraph, however, will act as a bar to the

    18   defendant perfecting any legal remedies he may otherwise have on appeal or collateral attack

    19   respecting claims of ineffective assistance of counsel or prosecutorial misconduct. The

         defendant agrees that there is currently no known evidence of ineffective assistance of counsel or

    21   prosecutorial misconduct. Pursuant to Fed. R. Crim. P. 7(b), the defendant will waive indictment

    22   and plead guilty to a one-count Information to be filed in the United States District Court for the

    23   Northern District of California. The Information will charge the defendant with participating in

    24   a conspiracy to suppress and eliminate competition by reaching agreements to fix, raise, and

    25   maintain the prices of packaged seafood sold in the United States from at least 2011 through at

    26   least 2013 in violation of the Sherman Antitrust Act, 15 U.S.C. § 1.

    27          3.      The defendant will plead guilty to the criminal charge described in Paragraph 2

    28   above pursuant to the terms of this Plea Agreement and will make a factual admission of guilt to




         PLEA AGREEMENT                                2                   DEF. INITIALS         L




                                                                                                             Exhibit 78
                                                                                                            Page 4936
Case 3:15-md-02670-JLS-MDD Document 2015-5 Filed 09/19/19 PageID.151023 Page 4 of
                                      12
                 Case 3:17-cr-00297-EMC Document 13 Filed 06/28/17 Page 3 of 11




         the Court in accordance with Fed. R. Crim. P. 11, as set forth in Paragraph 4 below. The United

     2   States agrees that at the arraignment, it will stipulate to the release of the defendant on his

     3   personal recognizance, pursuant to 18 U.S.C. § 3142, pending the sentencing hearing in this case.

     4                            FACTUAL BASIS FOR OFFENSE CHARGED
     5          4.        The defendant has fully discussed the facts of this case with defense counsel. The

     6   following facts are true and undisputed:

     7                    (a)    For purposes of this Plea Agreement, the "relevant period" is

     8          that period from at least 2011 through at least 2013. During the relevant period, the

     9          defendant was the Senior Vice President of Sales of Company B. During the relevant

                period, Company B was a producer of packaged seafood and was engaged in the sale of

    11          packaged seafood in the United States. Packaged seafood includes shelf-stable tuna fish.

    12          During the relevant period, Company B's sales of packaged seafood affecting U.S.

    13          customers totaled at least $600 million.

    14                    (b)    During the relevant period, the defendant participated in a

    15          conspiracy with other persons and entities engaged in the manufacture and

    16          sale of packaged seafood, the primary purpose of which was to fix, raise, and maintain

    17          the prices of packaged seafood sold in the United States. In furtherance of the

    18          conspiracy, the defendant engaged in conversations and discussions and attended

    19          meetings with representatives of other major packaged-seafood-producing firms. During

                these conversations, discussions, and meetings, agreements and mutual understandings

    21          were reached to fix, raise, and maintain the prices of packaged seafood sold in the United

    22          States.

    23                    (c)    During the relevant period, packaged seafood sold by one or more of the

    24          conspirator firms, and equipment and supplies necessary to the production and

    25          distribution of packaged seafood, as well as payments for packaged seafood, traveled in

    26          interstate commerce. The business activities of the conspirators in connection with the

    27          production and sale of packaged seafood that were the subject of this conspiracy were

    28          within the flow of, and substantially affected, interstate trade and commerce.




         PLEA AGREEMENT                                3                    DEF. INITIALS




                                                                                                            Exhibit 78
                                                                                                           Page 4937
Case 3:15-md-02670-JLS-MDD Document 2015-5 Filed 09/19/19 PageID.151024 Page 5 of
                                      12
                    Case 3:17-cr-00297-EMC Document 13 Filed 06/28/17 Page 4 of 11




                          (d)     Acts in furtherance of this conspiracy were carried out within

     2             the Northern District of California. Packaged seafood that was the subject of this

     3             conspiracy was sold by one or more of the conspirators to customers in this District.

     4                                    ELEMENTS OF THE OFFENSE
     5             5.     The elements of the charged offense are that:

     6                    (a)     the conspiracy described in the Information existed at or about the time

     7             alleged;

     8                    (b)     the defendant knowingly became a member of the conspiracy; and

     9                    (c)     the conspiracy described in the Information either substantially affected

                   interstate commerce in goods or services or occurred within the flow of interstate

    11             commerce in goods and services.

    12                                  POSSIBLE MAXIMUM SENTENCE
    13             6.    The defendant understands that the statutory maximum penalty that may be

    14   imposed against him upon conviction for a violation of Section One of the Sherman Antitrust

    15   Act is:

    16                    (a)     a term of imprisonment forten (10) years (15 U.S.C. § l);

    17                    (b)     a fine in an amount equal to the greatest of ( 1) $1 million, (2) twice the

    18             gross pecuniary gain the conspirators derived from the crime, or (3) twice the gross

    19             pecuniary loss caused to the victims of the crime by the conspirators (15 U.S.C. § 1; 18

                   U.S.C. § 357l(b) and (d)); and

    21                    (c)     a term of supervised release of three (3) years following any term of

    22             imprisonment. If the defendant violates any condition of supervised release, the

    23             defendant could be required to serve up to two (2) years in prison (18 U.S.C. §

    24             3559(a)(3); 18 U.S.C. § 3583(b)(2) and (e)(3); and United States Sentencing Guidelines
    25             ("U.S.S.G.," "Sentencing Guidelines," or "Guidelines") §5Dl .2(a)(2)).

    26             7.     In addition, the defendant understands that:
    27                    (a)     pursuant to U.S.S.G. §5El.l or 18 U.S.C. § 3663(a)(3) or 3583(d), the

    28             Court may order him to pay restitution to the victims of the offense; and



         PLEA AGREEMENT                                  4                   DEF. INITIALS         L




                                                                                                                 Exhibit 78
                                                                                                                Page 4938
Case 3:15-md-02670-JLS-MDD Document 2015-5 Filed 09/19/19 PageID.151025 Page 6 of
                                      12
                 Case 3:17-cr-00297-EMC Document 13 Filed 06/28/17 Page 5 of 11




                        (b)    pursuant to I8 U.S.C. § 30I3(a)(2)(A), the Court is required to order the

     2           defendant to pay a $100.00 special assessment upon conviction for the charged crime.

     3                                    SENTENCING GUIDELINES
     4          8.      The defendant understands that the Sentencing Guidelines are advisory, not

     5   mandatory, but that the Court must consider, in determining and imposing sentence, the

     6   Guidelines Manual in effect on the date of sentencing unless that Manual provides for greater

     7   punishment than the Manual in effect on the last date that the offense of conviction was

     8   committed, in which case the Court must consider the Guidelines Manual in effect on the last

     9   date that the offense of conviction was committed. The parties agree there is no ex post facto

         issue under the November I, 20 I 6 Guidelines Manual. The Court must also consider the other

    II   factors set forth in I 8 U.S.C. § 3553(a) in determining and imposing sentence. The defendant

    I2   understands that the Guidelines determinations will be made by the Court by a preponderance of

    I3   the evidence standard. The defendant understands that although the Court is not ultimately

    I4   bound to impose a sentence within the applicable Guidelines range, its sentence must be

    I5   reasonable based upon consideration of all relevant sentencing factors set forth in I8 U.S.C. §

    I6   3553(a). Pursuant to U.S.S.G. § IB I .8, the United States agrees that self-incriminating

    I7   information that the defendant provides to the United States pursuant to this Plea Agreement will

    I8   not be used to increase the volume of affected commerce attributable to the defendant or in

    I9   determining the defendant's applicable Guidelines range, except to the extent provided in

         U.S.S.G. §IBI.8(b).

    2I                                    SENTENCING AGREEMENT
    22          9.      Following the application of U.S.S.G. §IBI.8, the United States and the

    23   defendant agree that the following Sentencing Guidelines calculation is correct based on a total

    24   amount of volume of commerce attributable to the defendant of over $600 million:

    25                  a.     Base Offense Level, U.S.S.G. §2Rl.I(a):                             I2

    26                  b.     Volume of Commerce over $600 million, U.S.S.G.

    27                         §2R I. I (b )(2)(F):                                            +I2

    28                  c.     Acceptance of Responsibility, U.S.S.G. §3El.I(b):                   -3




         PLEA AGREEMENT                               5                   DEF. INITIALS        L




                                                                                                             Exhibit 78
                                                                                                            Page 4939
Case 3:15-md-02670-JLS-MDD Document 2015-5 Filed 09/19/19 PageID.151026 Page 7 of
                                      12
                 Case 3:17-cr-00297-EMC Document 13 Filed 06/28/17 Page 6 of 11




                        d.      Offense Level Total:                                                   21

     2                  e.      Fine: one to five percent of the volume of

     3                          commerce, but not less than $20,000, U.S.S.G.

     4                          §2Rl.l(c)(l) (15 U.S.C. §I statutory maximum):              $1,000,000

     5           10.    Pursuant to Fed. R. Crim. P. l l(c)(l)(B) and subject to the full, truthful, and

     6   continuing cooperation of the defendant, as defined in Paragraph 14 of this Plea Agreement, the

     7   United States agrees that it will recommend, as the appropriate disposition of this case, that the

     8   Court impose a period of imprisonment based on a motion by the United States as described

     9   within Paragraph 11. The defendant is free to recommend any sentence, but only based on 18

         U.S.C. § 3553(a). The parties jointly recommend that the defendant be ordered to pay to the

    11   United States a criminal fine of $25,000 payable in full before the fifteenth ( l 5th) day after the

    12   date of judgment and no order of restitution. The parties agree that there exists no aggravating o

    13   mitigating circumstance of a kind, or to a degree, not adequately taken into consideration by the

    14   U.S. Sentencing Commission in formulating the Sentencing Guidelines justifying a departure

    15   pursuant to U.S.S.G. §5K2.0. The parties agree not to seek any Guidelines adjustment or

    16   departure for any reason that is not set forth in this Plea Agreement.

    17                  (a)     The defendant understands that the Court will order him to pay

    18          a $100 special assessment pursuant to 18 U.S.C. § 3013(a)(2)(A) in addition to any fine

    19          imposed.

                        (b)     In light of the availability of civil causes of action, which potentially

    21          provide for a recovery of a multiple of actual damages, the recommended sentence does

    22          not include a restitution order for the offense charged in the Information.

    23           11.    Subject to the full, truthful, and continuing cooperation of the defendant, as

    24   defined in Paragraph 14 of this Plea Agreement, and prior to sentencing in this case, the United

    25   States agrees that it will make a motion, pursuant to U.S.S.G. §SKI.I, for a downward departur

    26   from the Guidelines offense level set forth in Paragraph 9. When the United States makes such

    27   a motion, the defendant will be bound by the departure recommended by the United States. The

    28




         PLEA AGREEMENT                                 6                   DEF. INITIALS          L




                                                                                                                 Exhibit 78
                                                                                                                Page 4940
Case 3:15-md-02670-JLS-MDD Document 2015-5 Filed 09/19/19 PageID.151027 Page 8 of
                                      12
                  Case 3:17-cr-00297-EMC Document 13 Filed 06/28/17 Page 7 of 11




         defendant understands that the magnitude of any recommended departure is within the sole

     2   discretion of the United States.

     3          12.     Subject to the full, truthful, and continuing cooperation of the defendant, as

    4    defined in Paragraph 14 of this Plea Agreement, and prior to sentencing in this case, the United

     5   States will fully advise the Court and the Probation Office of the fact, manner, and extent of the

     6   defendant's cooperation and his commitment to prospective cooperation with the United States'

     7   investigation and prosecutions, all material facts relating to the defendant's involvement in the

     8   charged offense, and all other relevant conduct. To enable the Court to have the benefit of all

     9   relevant sentencing information, the United States may request, and the defendant will not

         oppose, that sentencing be postponed until his cooperation is complete.

    11           13.    The United States and the defendant understand that the Court retains complete

    12   discretion to accept or reject the recommended sentence provided for in Paragraph 10 of this Ple

    13   Agreement. The defendant understands that, as provided in Fed. R. Crim. P. l l(c)(3)(8), ifthe

    14   Court does not impose the recommended sentence contained in this Agreement, he nevertheless

    15   has no right to withdraw his plea of guilty.

    16                                  DEFENDANT'S COOPERATION
    17           14.    The defendant will cooperate fully and truthfully with the United

    18   States in the prosecution of this case, the current federal investigation of violations of federal

    19   antitrust and related criminal laws involving the production or sale of packaged seafood in the

         United States, any federal investigation resulting therefrom, and any litigation or other

   21    proceedings arising or resulting from any such investigation to which the United States is a party

   22    (collectively "Federal Proceeding"). Federal Proceeding includes, but is not limited to, an

   23    investigation, prosecution, litigation, or other proceeding regarding obstruction of, the making of

   24    a false statement or declaration in, the commission of perjury or subornation of perjury in, the

   25    commission of contempt in, or conspiracy to commit such offenses in, a Federal Proceeding.

   26    The full, truthful, and continuing cooperation of the defendant will include, but not be limited to:

   27                   (a)     producing all documents, including claimed personal documents, and

   28           other materials, wherever located, not protected under the attorney-client privilege or the




         PLEA AGREEMENT                                 7                  DEF. INITIALS          l




                                                                                                               Exhibit 78
                                                                                                              Page 4941
Case 3:15-md-02670-JLS-MDD Document 2015-5 Filed 09/19/19 PageID.151028 Page 9 of
                                      12
                  Case 3:17-cr-00297-EMC Document 13 Filed 06/28/17 Page 8 of 11




                work-product doctrine, in the possession, custody, or control of the defendant, that are

     2          requested by attorneys and agents of the United States in connection with any Federal

     3          Proceeding;

     4                  (b)     making himself available for interviews, not at the expense of the United

     5          States, upon the request of attorneys and agents of the United States in connection with

     6          any Federal Proceeding;

     7                  (c)     responding fully and truthfully to all inquiries of the United

     8          States in connection with any Federal Proceeding, without falsely implicating any person

     9          or intentionally withholding any information, subject to the penalties of making a false

   10           statement or declaration (18 U.S.C. §§ 1001, 1623), obstruction of justice (18 U.S.C. §

    11          1503, et seq.), or conspiracy to commit such offenses;

    12                  (d)     otherwise voluntarily providing the United States with any

   13           material or information not requested in (a) - (c) of this paragraph and not protected

   14           under the attorney-client privilege or work-product doctrine that he may have that is

    15          related to any Federal Proceeding; and

    16                  (e)     when called upon to do so by the United States in connection

    17          with any Federal Proceeding, testifying in grand jury, trial, and other

    18          judicial proceedings fully, truthfully, and under oath, subject to the penalties of perjury

   19           (18 U.S.C. § 1621), making a false statement or declaration in grand jury or court

                proceedings (18 U.S.C. § 1623), contempt (18 U.S.C. §§ 401-402), and obstruction of

   21           justice (18 U.S.C. § 1503, et seq.).

   22                                  GOVERNMENT'S AGREEMENT
   23           15.     Subject to the full, truthful, and continuing cooperation of the

   24    defendant, as defined in Paragraph 14 of this Plea Agreement, and upon the Court's acceptance

   25    of the guilty plea called for by this Plea Agreement and the imposition of the recommended

   26    sentence, the United States agrees that it will not bring further criminal charges against the

   27    defendant for any act or offense committed before the date of signature of this Plea Agreement

   28    that was undertaken in furtherance of an attempted or completed antitrust conspiracy involving



         PLEA AGREEMENT                                8                  DEF. INITIALS          L



                                                                                                               Exhibit 78
                                                                                                              Page 4942
Case 3:15-md-02670-JLS-MDD Document 2015-5 Filed 09/19/19 PageID.151029 Page 10
                                     of 12
                 Case 3:17-cr-00297-EMC Document 13 Filed 06/28/17 Page 9 of 11




        the production or sale of packaged seafood in the United States ("Relevant Offense"). The

    2   nonprosecution terms of this paragraph do not apply to (a) any acts of perjury or subornation of

    3   perjury (18 U.S.C. §§ 1621-22), making a false statement or declaration (18 U.S.C. §§ 1001,

    4   1623), obstruction of justice (18 U.S.C. § 1503, et seq.), contempt ( 18 U.S.C. §§ 401-402), or

    5   conspiracy to commit such offenses; (b) civil matters of any kind; (c) any violation of the federal

    6   tax or securities laws or conspiracy to commit such offenses; or ( d) any crime of violence.

    7                                 REPRESENTATION BY COUNSEL
    8           16.    The defendant has reviewed all legal and factual aspects of this case

    9   with his attorney and is fully satisfied with his attorney' s legal representation. The defendant has

        thoroughly reviewed this Plea Agreement with his attorney and has received satisfactory

   11   explanations from his attorney concerning each paragraph of this Plea Agreement and

   12   alternatives available to the defendant other than entering into this Plea Agreement. After

   13   conferring with his attorney and considering all available alternatives, the defendant has made a

   14   knowing and voluntary decision to enter into this Plea Agreement.

   15                                          VOLUNTARY PLEA
   16           17.    The defendant's decision to enter into this Plea Agreement and

   17   to tender a plea of guilty is freely and voluntarily made and is not the result of force, threats,

   18   assurances, promises, or representations other than the representations contained in this Plea

   19   Agreement. The United States has made no promises or representations to the defendant as to

        whether the Court will accept or reject the recommendations contained within this Plea

   21   Agreement.

   22                               VIOLATION OF PLEA AGREEMENT
   23           18.    The defendant agrees that, should the United States determine in good

   24   faith, during the period that any Federal Proceeding is pending, that the defendant has failed to

   25   provide full, truthful, and continuing cooperation, as defined in Paragraph 14 of this Plea

   26   Agreement, or has otherwise violated any provision of this Plea Agreement, the United States

   27   will notify counsel for the defendant in writing by personal or overnight delivery, email, or

   28   facsimile transmission and may also notify counsel by telephone of its intention to void any of its



        PLEA AGREEMENT                                 9                   DEF. INITI ALS




                                                                                                              Exhibit 78
                                                                                                             Page 4943
Case 3:15-md-02670-JLS-MDD Document 2015-5 Filed 09/19/19 PageID.151030 Page 11
                                     of 12
                Case 3:17-cr-00297-EMC Document 13 Filed 06/28/17 Page 10 of 11




        obligations under this Plea Agreement (except its obligations under this paragraph), and the

    2   defendant will be subject to prosecution for any federal crime of which the United States has

    3   knowledge, including, but not limited to, the substantive offenses relating to the investigation

    4   resulting in this Plea Agreement. The defendant may seek Court review of any determination

    5   made by the United States under this paragraph to void any of its obligations under this Plea

    6   Agreement. The defendant agrees that, in the event that the United States is released from its

    7   obligations under this Plea Agreement and brings criminal charges against the defendant for any

    8   Relevant Offense, the statute of limitations period for such offense will be tolled for the period

    9   between the date of signature of this Plea Agreement and six (6) months after the date the United

        States gave notice of its intent to void its obligations under this Plea Agreement.

   11          19.       The defendant understands and agrees that in any further prosecution

   12   of him resulting from the release of the United States from its obligations under this Plea

   13   Agreement because of the defendant's violation of this Plea Agreement, any documents,

   14   statements, information, testimony, or evidence provided by him, including the stipulated factual

   15   basis in Paragraph 4 of this Agreement, to attorneys or agents of the United States, federal grand

   16   juries, or courts, and any leads derived therefrom, may be used against him. In addition, the

   17   defendant unconditionally waives his right to challenge the use of such evidence in any such

   18   further prosecution, notwithstanding the protections of Fed. R. Ev id. 410.

   19                                    ENTIRETY OF AGREEMENT
               20.       This Plea Agreement constitutes the entire agreement between the United States

   21   and the defendant concerning the disposition of the criminal charge in this case. This Plea

   22   Agreement cannot be modified except in writing, signed by the United States and the defendant.

   23          21.       The undersigned attorneys for the United States have been authorized

   24   by the Attorney General of the United States to enter this Plea Agreement on behalf of the

   25   United States.

   26
   27

   28



        PLEA AGREEMENT                               10                  DEF. INITIALS




                                                                                                              Exhibit 78
                                                                                                             Page 4944
Case 3:15-md-02670-JLS-MDD Document 2015-5 Filed 09/19/19 PageID.151031 Page 12
                                     of 12
                Case 3:17-cr-00297-EMC Document 13 Filed 06/28/17 Page 11 of 11




               22.    A facsimile or PDF signature will be deemed an original signature for the purpose

    2   of executing this Plea Agreement. Multiple signature pages are authorized for the purpose of

    3   executing this Plea Agreement.

    4
    5
    6   DATED:                                          Respectfully submitted,

    7
        BY:                                         BY:
    8         Stephen L. Hidge                                                  Leslie A. Wulff, Trial Attorney
    9
              Defendant                                      Manish Kumar, Assistant Chief
                                                             Ryan Struve, Trial Attorney
                                                             United States Department of Justice
                                                             Antitrust Division
   11
        BY:
   12         Steven M. Kowal
              K&L Gates LLP
   13         Counsel for Stephen L. Hodge
   14

   15
   16

   17

   18

   19



   21

   22

   23

   24

   25

   26
   27

   28



        PLEA AGREEMENT                             11                   DEF. INITIALS- - - -




                                                                                                          Exhibit 78
                                                                                                         Page 4945
